Citation Nr: 0929554	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-38 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2. Entitlement to service connection for residuals of a knife 
wound. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for PTSD and residuals of a knife wound.


FINDINGS OF FACT

1. The Veteran does not currently have a diagnosis of PTSD.

2.  The weight of the evidence does not establish that the 
Veteran incurred a knife wound injury in service.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125 (2008).

2.  Residuals of a knife wound injury were not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His service personnel 
records have also been associated with the file.  
Additionally, the RO submitted a request to the National 
Personnel Records Center (NPRC) for inpatient clinical 
records of medical treatment for a stab wound of the left leg 
from March 1967 to May 1967 at the USS Newman K. Perry.  The 
NPRC indicated in response that its index of retired records 
did not list the requested year for the USS Newman K. Perry.  
Subsequently, the RO issued a formal finding on the 
unavailability of service records, explaining that all 
efforts to obtain the needed military information had been 
exhausted, that further attempts would be futile, and that 
based on these facts, the record was not available.  The 
Veteran was notified accordingly in a letter dated in March 
2009.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With respect to the Veteran's PTSD claim, the Board concludes 
an examination is not needed because the only evidence 
indicating the Veteran currently has PTSD is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  As further discussed below, 
none of the Veteran's VA treatment records on file bear a 
diagnosis of PTSD or any other psychiatric disorder.  As 
there is no medical evidence of a current disability, the 
Board concludes that an examination is not necessary to the 
resolution of this claim.  

Concerning the Veteran's claim that he incurred a stab wound 
injury in service, the Board concludes an examination is not 
needed in this case because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. PTSD

The Veteran contends that he has PTSD as a result of active 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the Board finds that the Veteran has failed to 
submit any competent medical evidence demonstrating a current 
diagnosis of PTSD.  In the course of developing the present 
claim, the RO obtained VA treatment records dated from 
October 2003 to December 2006.  A review of these records 
reveals that the Veteran has not been treated for or 
diagnosed with any psychiatric disorders.  In fact, treatment 
notes dated in October 2003 indicate, regarding mental 
status, that the Veteran had lost his wife recently but was 
getting good support from family and was doing okay.  
Additionally, treatment notes dated in April 2006 show that a 
depression screening was negative.  There is no evidence in 
the record that the Veteran has ever undergone mental health 
treatment, nor has the Veteran made any indications to this 
effect.  

The only evidence of record establishing that the Veteran 
currently has PTSD is his own lay statements.  The Board 
acknowledges that the Veteran can attest to factual matters 
of which he has first-hand knowledge, for example, he is 
competent to report that he experiences certain symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Veteran as a lay person, however, has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding the nature of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the Veteran is competent to report 
what he experiences, he does not have medical expertise and 
cannot provide a competent opinion regarding diagnosis and 
causation.  In this regard, the Veteran is not competent to 
state that he in fact suffers from PTSD.  The evidence of 
record does not show that he has a valid medical diagnosis of 
PTSD under DSM-IV.  Without such a diagnosis, the Veteran's 
claim fails to meet the requirements for service connection.  
See 38 C.F.R. § 3.304(f). 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that the Veteran does not have a 
current diagnosis of PTSD, the Board need not undertake an 
analysis as to whether his stressors have been verified.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b. Residuals of a knife wound

The Veteran also contends that he has residuals of a knife 
wound as a result of active service.  For the reasons set 
forth below, the Board concludes that service connection is 
not warranted.

In his July 2006 claim form, the Veteran stated that he was 
wounded in the left thigh by a member of the Viet Cong in 
April 1966 while assisting with the rescue of an American 
pilot.  Thereafter, in his August 2006 PTSD stressor 
statement, the Veteran explained that he had been stabbed in 
the left leg while helping medical staff on shore pick up an 
enemy captain.  He indicated that this incident took place 
sometime around March 1967.  In his December 2007 VA Form 9, 
the Veteran stated that he had been stabbed by a Vietnamese 
officer and had been treated in the field.  

The Veteran was afforded a VA scars examination in April 2009 
to assess the residuals of his burn wounds.  The examination 
report reflects that the scar on his left anterior thigh was 
also examined.  The Veteran indicated that the etiology this 
scar was a knife stab wound from 1966.  He related 
specifically that he had been sent off ship to retrieve a 
wounded Vietnamese who ended up stabbing him in the left 
thigh with a knife.  The Veteran was treated on the ship 
without sutures and the wound healed.  There were no 
complaints presently.  Following a physical examination, the 
Veteran was diagnosed with an asymptomatic hypopigmented scar 
of the left thigh.  

Service treatment records are silent with regard to any 
complaints or treatment for a stab wound.  As previously 
discussed, records of clinical inpatient treatment for the 
Veteran's claimed stab wound are not available.  There is no 
mention of a stab wound or scar on the left thigh on the 
Veteran's March 1967 separation examination report.  
Furthermore, service personnel records show that the Veteran 
was not a recipient of a Purple Heart or any other award or 
decoration that would be indicative of combat.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  The only evidence 
of record establishing that the Veteran incurred such an 
injury in service is the Veteran's own lay statements.  The 
Board has given full consideration to this lay evidence and 
finds that it lacks credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  Significantly, it is noted that the 
Veteran's statements concerning the date and circumstances of 
the claimed stab wound injury to be inconsistent.  For 
example, the Veteran initially reported that he had been 
assisting with the rescue of an American pilot, but later 
stated that he had been involved with picking up an enemy 
captain.  Taking into consideration all of the relevant 
evidence of record, the Board concludes that the Veteran is 
not credible, and the evidence fails to show the incurrence 
of a disease or injury in service.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of a knife wound.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for residuals of a knife 
wound is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


